Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Claim 1 recites “a seed layer comprising hydrogen radicals…”.  However, there is no indication in the original disclosure that the seed layer comprises hydrogen radicals, rather it is disclosed that the layer is “formed” of hydrogen radicals, wherein the hydrogen radicals are also disclosed as reacting.  In order to expedite examination, Examiner has assumed that the features are commensurate. 
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0040508 to Ji et al. in view of U.S. Patent Pub. No. 2019/0185997 to Lin et al., U.S. Patent Pub. No. 2008/0107825 to Ishizaka et al. and U.S. Patent Pub. No. 2004/0191545 to Han et al.
Regarding claim 1: Ji et al. disclose a chamber component substantially as claimed and comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm to about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a determined thickness range has been interpreted as a “uniform” covering).  See, for example, abstract and paras. 16-23.
However, Ji et al. fail to disclose the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1.
Lin et al. teach providing a transition metal-containing layer protective coating on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens wherein the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1 in order to protect the same from exposure to process gases including the halogens (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).
Thus, it would have been obvious to one of one of ordinary skill in the art at the time the application was effectively filed to have provided the coating of Ji et al. on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens wherein the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1 in order to protect the same from exposure to process gases including the halogens as taught by Lin et al.
Ji et al. and Lin et al. disclose the component substantially as claimed and as set forth above. 
Ji et al. and Lin et al. fail to disclose the component further comprising a seed layer having a thickness of about 1nm to about 1.5µm, wherein the transition metal-containing layer covers the seed layer, and wherein the seed layer comprises or is formed by hydrogen radicals.
Ishizaka et al. disclose a chamber component, comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm to about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a controllable thickness has been interpreted as a “uniform” covering).  
A plurality of layers may be formed, such that a first layer can be considered a seed layer and a next layer is considered the transition metal-containing layer.  Further, Ishizaka et al. disclose providing hydrogen radicals to form each of the layers.  With respect to the thickness of the seed layer, a specific thickness is not taught.  However, Ishizaka et al. teach that the multiple layers may be formed and each of the layers may be optimized to have a thickness corresponding to a thin film at a level close to an atomic/molecular level, or a plurality thereof.  The thickness may further be optimized by controlling a heating(*) of the part on which the film is formed (see, e.g. paras. 3, 66, 132-134).  Further, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also see, e.g., paras. 22-23, 83-95, 116-131, 138 and Fig. 6.
It is also noted that Lin et al. teach that deposition of layers of up to a few to several angstroms thick (see, e.g., para. 30).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a seed layer having a thickness of about 1nm to about 1.5µm, wherein the transition metal-containing layer covers the seed layer, and wherein the seed layer comprises (or is formed by) hydrogen radicals in modified Ji et al. in order to provide a component with protection against halogen elements as taught by Ishizaka et al.
Modified Ji et al. fail to explicitly disclose an intermediate layer between the seed layer and the transition metal-containing layer, the intermediate layer comprising an inter-diffused solid state phase.
Han et al. disclose annealing/heating (*) a chamber component having a plurality of layers for the purpose of inter-diffusing the layers to form a concentration gradient of species thereby improving bonding to the underlying component and enhancing corrosion resistance (see, e.g., para. 37).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have annealed the layers of modified Ji et al. in order to inter-diffuse the layers to form a concentration gradient of species thereby improving bonding to the underlying component and enhancing corrosion resistance as taught by Han et al.

With respect to claim 2, Lin et al. teach that the protective coating may be provided on a variety of chamber components including a plasma generation unit, a showerhead, a diffuser, a nozzle, a gas distribution assembly and a gas line (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).
With respect to claim 3, see above with respect to claim 2.  Additionally, also as addressed above, Lin et al. teach providing a transition metal-containing layer protective coating on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).  Thus, if an interior surface of a gas line is exposed to halogens it would be obvious to one of ordinary skill in the art in possession of prior teachings set forth herein and exercising ordinary creativity, common sense and logic to have provided the portion with the halogen resistant coating as an inner surface of a gas line or as a trough.
With respect to claim 5, in Ji et al., the transition metal-containing layer further comprises a rare-earth metal selected from a group consisting of yttrium (Y), cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm) and ytterbium (Yb).  Again, see abstract and paras. 16-23.

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest the transition metal-containing layer comprises a stack of alternating  layers of the transition metal material and a rare earth metal, wherein layers of the transition metal material in the stack of alternating layers each has a thickness of about 5-100 angstroms; and layers of the rare earth metal in the stack of alternating layer each has a thickness of about 1-4 angstroms, wherein the layers of the rare earth metal are capable of preventing crystal formation in the layers of the transition meal material.  

Response to Arguments
Applicant’s arguments, filed 9 May 2022, with respect to the specification and drawing objections, have been fully considered and are persuasive.  
Applicant's arguments, filed 9 May 2022, regarding the prior art rejections, have been fully considered but they are not persuasive. 
Applicant submits that “Ji teaches away from a chamber component as claimed comprising a halogen resistant coating comprising inter alia an intermediate layer between the seed layer and the transition metal-containing layer, the intermediate layer comprising an interdiffused solid state phase.”.
In response, Examiner first notes that Applicant’s claimed halogen resistant coating comprises three layers:  a seed layer, a transition metal-containing layer and in intermediate layer between the seed layer and the transition metal-containing layer.   Secondly, Examiner notes that the materials of the intermediate layer are not claimed, just its location between a seed layer and the transition metal-containing layer.  That is -- the intermediate layer need not be interpreted as an interdiffused solid state phase of the seed layer and the transition metal-containing layer.  Thus, it follows that there is no requirement that the disclosed transition metal-containing layer materials of Ji be a part of the claimed intermediate layer or that if the transition metal-containing layer was used incorporating all disclosed features of Ji that the disclosed superlattice structure itself must be disrupted and/or modified.  Furthermore, one could argue that Ji does not contemplate a seed layer or an intermediate layer based on the above claim interpretation.  Thus, it is silent as to this feature rather than teaching away from the same. 
No specific arguments appear to be made against prior art references Lin and Ishizaka.
The same rationale, can be applied to Applicant’s stance regarding teaching away between the relationship of the Ji and Han references.
Regarding the teachings of Ishizaka, which are relied upon for teaching a seed layer and a transition metal-containing layer, Examiner notes that Ishizaka teaches that a plurality of layers may be formed.  Thus, even if one or more of the layers were provided with an intermediate layer therebetween, all layers need not have this feature such that, if claimed, the superlattice structure of Ji could be maintained in at least some of the layers as disclosed.
In response to Applicant's arguments, in general, it is further noted that the courts have ruled the following:  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2006/0051602 discloses multi-layer transition metal-containing layer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716